U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-29913 CONCIERGE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) State of Incorporation:Nevada IRS Employer I.D. Number:95-4442384 29115 Valley Center Rd. K-206 Valley Center, CA 92082 866-800-2978 (Address and telephone number of registrant's principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of May 6, 2015, there were 746,505,368 shares of the Registrant’s Common Stock, $0.001 par value, outstanding and 206,186 shares of its Series A Convertible Voting Preferred Stock, par value $0.001, outstanding and 37,543,544 shares of its Series B Convertible Voting Preferred Stock, par value $0.001. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition 16 and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II – Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 20 Item 6. Exhibits 21 SIGNATURES 22 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Operations for the Three and Nine-Month Periods Ended March 31, 2015 and 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine-Month Periods Ended March 31, 2015 and 2014 (Unaudited) 6 Notes to Unaudited Financial Statements 7 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, 2015 June 30, 2014 ASSETS CURRENT ASSETS: Cash & cash equivalents $ $ Other current assets - Assets of subsidiary held for sale Total current assets Non-current assets of subsidiary held for sale Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes payable - related parties Notes payable - Convertible Debenture, net - Related party convertible debenture, net - Liabilities of subsidiary held for sale Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, 50,000,000 authorized par $0.001 Series A: 206,186 shares issued and outstanding at March 31, 2015 and June 30, 2014 Series B: 37,543,544 shares issued and outstanding at March 31, 2015 and 9,498,409 June 30, 2014 Common stock, $0.001 par value; 900,000,000 shares authorized; 746,505,368 shares issued and outstanding at March 31, 2015 and 240,337,841 shares issued and outstanding at at June 30, 2014 Additional paid-in capital Accumulated deficit ) ) Total ) Total liabilities and Stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 CONCIERGE TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three-Month Periods Ended For the Nine-Month Periods Ended March 31, March 31, Net revenue $
